Exhibit 10.4

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


THIRD LOAN MODIFICATION AGREEMENT
(Loan No. 9117000148)
 


This Loan Modification Agreement (“Third Modification”) is made and entered as
of May 1, 2008, between CALIFORNIA BANK & TRUST, a California banking
corporation (“Bank”); ICON INCOME FUND EIGHT B L.P.; ICON INCOME FUND NINE, LLC;
ICON INCOME FUND TEN, LLC; and ICON LEASING FUND ELEVEN, LLC (separately and
collectively “Original Borrower”), and ICON LEASING FUND TWELVE, LLC (“Added
Borrower”).  As used herein the term “Borrower” means, separately and
collectively, the Added Borrower and the Original Borrower.
 
RECITALS
 
A.           Pursuant to the terms of a Commercial Loan Agreement (the "Loan
Agreement") between Bank and Original Borrower, dated as of August 31, 2005,
Bank agreed to make a revolving line of credit in the principal sum of
$17,000,000 (the “Line of Credit”) available to Original Borrower; capitalized
terms used and not otherwise defined herein shall have the meanings assigned to
such terms in the Loan Agreement.
 
B.           The Line of Credit was evidenced by a promissory note (the “Note”)
of even date with the Loan Agreement, executed by Original Borrower in favor of
Bank.
 
C.           Original Borrower's indebtedness under the Loan Agreement was
secured by assets of Original Borrower under a separate Security Agreement,
dated August 31, 2005 (the “Security Agreement” executed by each entity
comprising Original Borrower).
 
D.           Under the terms of a Loan Modification Agreement, dated as of
December 26, 2006, executed by Original Borrower and Bank (the “First
Modification”), the Loan Agreement was amended.
 
E.           Under a further Loan Modification Agreement, dated June 20, 2007,
executed by Original Borrower, Added Borrower, and Bank (“Second Modification”),
among other things, Added Borrower became a Borrower under the Loan Agreement
and became a party to the Security Agreement, Alternative Dispute Resolution
Agreement, Designation of Deposit Accounts and Contribution Agreement which had
previously been executed by Original Borrower.  By the Second Modification, and
amended note (the “Amended Note”) replaced the Note and there were amendments to
a financial reporting covenant under the Loan Agreement.  As used herein the
term “Prior Modifications” means the First Modification and the Second
Modification.
 
D.           In response to Borrower's request and in reliance upon Borrower's
representations made to Bank in support thereof, Bank has agreed to modify the
terms of the Loan Agreement as set forth in this Third Modification.
 
 

--------------------------------------------------------------------------------


 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrower and Bank agree as follows:
 
1.     Adoption of Recitals.  Borrower hereby represents and warrants that each
of the recitals set forth above is true, accurate and complete.
 
2.     Acknowledgment of Debt.  Borrower acknowledges that, to the best of
Borrower’s knowledge, there are no claims, demands, offsets or defenses at law
or in equity that would defeat or diminish Bank's present and unconditional
right to collect the indebtedness evidenced by the Amended Note and to proceed
to enforce the rights and remedies available to Bank as provided in the Amended
Note, Loan Agreement, Security Agreement, Prior Modifications or any other
instrument, agreement, or document given in connection with the Line of Credit
(collectively the “Loan Documents”) or by law.  Until the Line of Credit is paid
in full, interest and other charges shall continue to accrue and shall be due
and owing.
 
3.     Representations and Warranties.  Borrower hereby represents and warrants
that no material default exists under the Line of Credit and no event of
default, breach or failure of condition has occurred or exists, or would exist
with notice or lapse of time, or both, under any of the Loan Documents that
could reasonably be expected to have a Material Adverse Change, and all
representations and warranties of Borrower in this Third Modification and the
other Loan Documents are true and correct in all material respects as of the
date of this Third Modification (other than any such representations and
warranties that, by their terms, are specifically made as of a date other than
the date hereof) and shall survive the execution of this Third Modification.
 
4. Modification of Loan Documents.  The Loan Documents are hereby supplemented,
amended and modified to incorporate the following, which shall supersede and
prevail over any existing and conflicting provisions thereof:
 
(a)     Section 1.1 of the Loan Agreement, entitled “Definitions” is modified as
follows:
 
(i) By deleting the definition of “Line of Credit Expiration Date” and replacing
it in its entirety with the following:
 
“Line of Credit Expiration Date” shall mean April 30, 2010, unless extended
pursuant to Section 2.1.a.
 
(b)     Section 2.1.a. of the Loan Agreement, entitled “Revolving Line of
Credit”, is deleted and replaced in its entirety with the following:
 
 

--------------------------------------------------------------------------------


 
 
Revolving Line of Credit.  During the Line of Credit Availability Period and so
long as no Event of Default has occurred and is continuing, Bank will, on a
revolving basis, make advances to Borrower (“Line of Credit”), which, except as
set forth below, may not at any time exceed an aggregate amount outstanding
equal to the lesser of Thirty Million Dollars ($30,000,000.00) or the Borrowing
Base (collectively the “Line of Credit Limit”).  Borrower’s obligation to repay
advances under the Line of Credit shall be evidenced by a promissory note in a
form acceptable to Bank (the “Line of Credit Note”).  During the Line of Credit
Availability Period, Borrower may repay principal amounts and reborrow
them.  Borrower agrees that Borrower will not permit the outstanding balance
under the Line of Credit to exceed the Line of Credit Limit unless Borrower
increases the Restricted Cash Deposit by an amount equal to the sum that would
otherwise be overadvanced, in which case Borrower shall have the right to borrow
an amount in excess of the Borrowing Base but not more than
$30,000,000.00.  Provided no Event of Default has occurred and is continuing at
such time, Borrower may request (i) one year extensions of the Line of Credit
Availability Period within 390 days of the then applicable Line of Credit
Expiration Date, but Bank has no obligation to grant the extension and/or (ii)
the addition to Borrower of an additional fund or funds managed by Manager or an
Affiliate of Manager acceptable to Bank, but Bank has no obligation to grant the
addition and/or (iii) the deletion from Borrower of a fund managed by Manager or
an Affiliate of Manager, but Bank has no obligation to grant the deletion.
 
(c)     The first sentence of Section 3.5.c. of the Loan Agreement, entitled
“Unused Commitment Fee,” is deleted and replaced in its entirety with the
following:
 
For the Line of Credit, Borrower agrees to pay a fee (“Unused Commitment Fee”)
equal to the product of one-quarter of one percent (0.25%) multiplied by the
difference between Thirty Million Dollars ($30,000,000.00) and the amount of
credit extended to Borrower, determined by the Average Loan Balance, as defined
below, maintained during the Line of Credit Availability Period.
 
(d)     Section 8.5 of the Loan Agreement, entitled “Tangible Net Worth,” is
deleted and replaced in its entirety with the following:
 
Tangible Net Worth.  To maintain as of the end of each fiscal quarter, based on
the financial results of each Borrower as Reported on SEC Form 10-Q or 10-K, as
applicable, of each entity comprising Borrower, a combined Tangible Net Worth of
not less than Three Hundred Million Dollars ($300,000,000.00).
 
(e)     Section 8.7 of the Loan Agreement, entitled “Minimum Liquidity,” is
deleted and replaced in its entirety with the following:
 
Minimum Liquidity.  To maintain, as of the end of each fiscal quarter, based on
the combined financial results as reported on the SEC Form 10-Q or 10-K, as
applicable, of each Borrower, Liquidity of at least Ten Million Dollars
($10,000,000.00).
 



--------------------------------------------------------------------------------


 
 
(f)     The Amended Note is superseded and replaced by the Second Amended Note,
described below, and all references in the Loan Documents to “Note” shall mean
and refer to the Second Amended Note.
 
(g)     The form of the Compliance Certificate shall be replaced by the Second
Amended Compliance Certificate appended hereto.
 
(h)     Upon the effectiveness of this Third Modification, the Loan Documents
which recite that they are security instruments shall secure, in addition to any
other obligations secured thereby, the payment and performance by Borrower of
all obligations under the Line of Credit, as modified hereby, and any
amendments, modifications, extensions or renewals of the same which are
hereafter agreed to in writing by the parties.
 
5.     Conditions Precedent.  This Modification shall only be effective upon
Borrower's  completion of the following conditions precedent to Bank’s
satisfaction.
 
(a)     Execution and delivery by Borrower of this Third Modification and the
Second Amended Note in form satisfactory to Bank;
 
(b)     Execution and delivery to Bank of a Corporate Resolution for Borrowing
by Limited Liability Companies and Limited Partnership in form satisfactory to
Bank;
 
(c)     Execution and delivery to Bank of a Certificate of Limited Liability
Company and Authorization to Sign on behalf of Added Borrower;
 
(d)     Such other documents or instruments as Bank shall reasonably require;
 
(e)     After giving effect to this Modification, the absence of any Event of
Default under the Loan Agreement except as may be expressly waived in writing by
Bank; and
 
(f)     Payment of a line of credit extension fee in the sum of $75,000.00 to
Bank.
 
(g)     Payment of Bank's reasonable attorneys fees incurred in preparation of
this Modification and related documents.
 
6.     Governing Law.  This Modification shall be construed, governed and
enforced in accordance with the laws of the State of California.
 
7.     Interpretation.  No provision of this Modification is to be interpreted
for or against either Borrower or Bank because that party, or that party's
representative, drafted such provision.
 
8.     Full Force and Effect.  Except as set forth herein, all other terms and
conditions of the Loan Documents shall remain in full force and effect.  Upon
and after the effectiveness of this Third Modification, each reference in the
Loan Agreement and Security Agreement to “this Agreement”, “hereunder”, “hereof”
or words of like import referring to the Loan Agreement or Security Agreement,
as applicable, and each reference in the other Loan Documents to “Loan
Agreement”, “Security Agreement”, “thereunder”, “thereof” or words of like
import referring to the Loan Agreement or Security Agreement, as applicable,
shall mean and be a reference to the Loan Agreement or Security Agreement, as
applicable, as modified hereby.
 
 

--------------------------------------------------------------------------------


 
 
9. Reaffirmation.      Except as specifically modified by this Third
Modification, Borrower hereby acknowledges, reaffirms and confirms its
obligations under the Loan Documents.
 
10. Entire Agreement.  This Third Modification and the Loan Documents represent
the entire agreement of the parties and supersede all prior oral and written
communication between the parties.  If there is any conflict between this Third
Modification and any documents referred to herein, this Third Modification shall
prevail.  No amendment of this Third Modification shall be valid unless it is in
writing and is signed by the parties to this Third Modification.
 
11. Counterparts.     This Third Modification may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute one and the same agreement.  Delivery
of an executed counterpart of a signature page to this Third Modification by
facsimile shall be effective as delivery of a manually executed counterpart of
this Third Modification.
 
IN WITNESS WHEREOF, the parties have executed this Modification as of the day
and year first above written.
 
ICON INCOME FUND EIGHT B L.P.,
a Delaware limited partnership
By:           ICON CAPITAL CORP.,its general partner
 
 
By:       /s/ Michael A. Reisner
Michael A. Reisner
Co-President and Co-Chief Executive Officer
 
CALIFORNIA BANK & TRUST,
a California banking corporation
 
 
By:             /s/ J. Michael Sullivan
Name: J. Michael Sullivan
Title: Vice President andRelationship Manager
 
Address where notices are to be sent:
 
ICON INCOME FUND EIGHT B L.P.
c/o ICON Capital Corp., its general partner
100 Fifth Avenue, 4th Floor
New York, NY 10011
Attention:  General Counsel
Attention:  Michael A. Reisner
                  Co-President and Co-Chief Executive Officer
Facsimile No.:  (212) 418-4739
 
Address where notices are to be sent:
 
South Bay Commercial Banking
1690 South El Camino Real
San Mateo, CA 94402
 

 
 

--------------------------------------------------------------------------------


 
 
 
ICON INCOME FUND NINE, LLC,
a Delaware limited liability company
By:           ICON CAPITAL CORP.,its manager
 
 
By:       /s/ Michael A. Reisner
Michael A. Reisner
Co-President and Co-Chief Executive Officer
 
Address where notices are to be sent:
 
ICON INCOME FUND NINE, LLC
c/o ICON Capital Corp., its manager
100 Fifth Avenue, 4th Floor
New York, NY 10011
Attention:  General Counsel
Attention:  Michael A. Reisner
                  Co-President and Co-Chief Executive Officer
Facsimile No.:  (212) 418-4739
 
 
 
ICON INCOME FUND TEN, LLC,
a Delaware limited liability company
By:           ICON CAPITAL CORP.,its manager
 
 
By:      /s/ Michael A. Reisner
Michael A. Reisner
Co-President and Co-Chief Executive Officer
 
 
Address where notices are to be sent:
 
ICON INCOME FUND TEN, LLC
c/o ICON Capital Corp., its manager
100 Fifth Avenue, 4th Floor
New York, NY 10011
Attention:  General Counsel
Attention:  Michael A. Reisner
                  Co-President and Co-Chief Executive Officer
Facsimile No.:  (212) 418-4739
 

 
 

--------------------------------------------------------------------------------


 
 
 
ICON LEASING FUND ELEVEN, LLC,
a Delaware limited liability company
By:           ICON CAPITAL CORP.,its manager
 
 
By:       /s/ Michael A. Reisner
Michael A. Reisner
Co-President and Co-Chief Executive Officer
 
 
Address where notices are to be sent:
 
ICON LEASING FUND ELEVEN, LLC
c/o ICON Capital Corp., its manager
100 Fifth Avenue, 4th Floor
New York, NY 10011
Attention:  General Counsel
Attention:  Michael A. Reisner
                  Co President and Co-Chief Executive Officer
Facsimile No.:  (212) 418-4739
 
 
 
ICON LEASING FUND TWELVE, LLC,
a Delaware limited liability company
By:           ICON CAPITAL CORP.,its manager
 
 
By:       /s/ Michael A. Reisner
Michael A. Reisner
Co-President and Co-Chief Executive Officer
 
 
Address where notices are to be sent:
 
ICON LEASING FUND TWELVE, LLC
c/o ICON Capital Corp., its manager
100 Fifth Avenue, 4th Floor
New York, NY 10011
Attention:  General Counsel
Attention:  Michael A. Reisner
                  Co President and Co-Chief Executive Officer
Facsimile No.:  (212) 418-4739
 
 